10/23/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE

                DAVID L. ALFORD v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Knox County
                       No. 109725 Bobby R. McGee, Judge
                     ___________________________________

                           No. E2017-00436-CCA-R3-ECN
                       ___________________________________


The pro se petitioner, David L. Alford, appeals from the Knox County Criminal Court’s
judgment summarily dismissing his petition for a writ of error coram nobis. The State
has filed a motion to affirm the trial court’s judgment pursuant to Tennessee Court of
Criminal Appeals Rule 20. Following our review, we conclude that the State’s position is
well-taken and affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
           Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

David L. Alford, Pro Se, Tiptonville, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; and Charme P. Allen, District Attorney General, for the appellee, State
of Tennessee.

                                        OPINION

               On June 25, 2015, the petitioner pleaded guilty in Knox County Criminal
Court to sale of less than .5 gram of cocaine, receiving a sentence of 5 years’
incarceration. On January 18, 2017, the petitioner filed a petition for a writ of error
coram nobis alleging that a July 10, 2016 letter that he received from the District
Attorney General concerning criminal charges brought against one of the officers
involved in his case constituted newly discovered evidence that, had it been known at the
time of trial, would have resulted in a different outcome relative to the petitioner’s guilty
plea. The petitioner also asserted that the newly discovered evidence cast doubt on the
voluntariness of his guilty plea. On February 10, 2017, the trial court summarily
dismissed the petition, ruling that the petitioner had failed to allege a colorable claim for
coram nobis relief. The petitioner filed a timely notice of appeal from the trial court’s
judgment.

             The State correctly asserts that the trial court’s summary dismissal should
be affirmed because a writ of error coram nobis is not an available procedure to challenge
a conviction arising from a guilty plea. Frazier v. State, 495 S.W.3d 246, 253 (Tenn.
2016). Accordingly, we affirm the judgment of the Knox County Criminal Court
pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.



                                                  _________________________________
                                                  JAMES CURWOOD WIT, JR., JUDGE




                                            -2-